DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Application was filed 03/29/2019.

This is a Non-Final Office Action, in response to Applicant’s Request for Continued Examination filed 04/29/2021.  All pending Claims have been considered below.

Status of Claims
Claims 1, 5, 6, and 8-10 are amended.
Claims 2, 4, and 7 are presented as previously.
Claim 3 is cancelled.
Claims 11-13 are newly presented.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4-13 are rejected under 35 U.S.C. 101, as the claimed invention is not directed to patent eligible subject matter.
Regarding Claim 1, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
	Claim 1 and its respective limitations are directed to one of the four statutory categories.  Claim 1 is directed to a process.
	Analysis proceeds to Step 2A Prong 1.
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claim 1, the claim as a whole, recites what can be best described as “certain methods of organizing human activity”.  More specifically, Claim 1 recites
[…]:
coordinating with a driver to operate a vehicle having an owner separate from the driver, the operation of the vehicle including a first ride and a second ride requested by the owner;
providing authorization for the driver to operate the vehicle for hire by one or more third parties during a time interval between the first ride and the second ride;
geographically limiting, […], the authorization to operate the vehicle for hire by the one or more third parties during the time interval based on a location of the second ride requested by the owner;
automatically accepting or rejecting a request for a hired ride of the vehicle by the one or more third parties based on the geographical limitation;
[…] display […] for the owner of the vehicle based on the hired ride, wherein […] displays:
a location of the driver during the hired ride, and
an estimated arrival time for an unplanned ride of the owner prior to receiving a request for the unplanned ride:
receiving the request for the unplanned ride […] based on the displayed estimated arrival time; and
restricting, based on the received request for the unplanned ride, the authorization for the driver such that the driver is not authorized to operate the vehicle for a third party of the one or more third parties until the driver has operated the vehicle to carry out the unplanned ride.
The limitations identified above, in a combination, would belong to at least the subgroupings of “marketing or sales activities”, “business relations”, or “managing interactions between people”.  These limitations recite the abstract ideas of renting one’s own vehicle to hired drivers, owner requesting the vehicle during an intervening time based on current location and estimated arrival time of the vehicle, and limiting/controlling the hired drivers’ authorization with respect to the vehicle.  Therefore, they belong to “certain methods of organizing human activity”.  See MPEP 2106.04(a), 2019 PEG Update.  Accordingly, the claim recites an abstract idea.
	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
A computer-implemented method
in a system comprising a memory to store computer-executable instructions and a processor to execute the computer-executable instructions
by the system
controlling, by the system, a first display screen to… a user interface… the user interface
via the user interface
As shown, these additional elements are generic computer components described in high generality (e.g., computer-implemented, memory, computer-executable instructions, processor, display screen, user interface, etc.).  These additional elements are also merely invoked as a tool.  Whether considered individually or as a whole, these additional claim elements amount to merely reciting the equivalent of the words “apply it” with abstract ideas, or merely including instructions to implement the abstract idea on a computer, or merely using computing units as a tool to perform the abstract idea.  See MPEP 2106.05(f), 2019 PEG Update.
Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.
Analysis proceeds to Step 2B.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Claim 1 recites abstract ideas, and fails to recite additional elements that amount to significantly more than these abstract ideas.  Claim 1 recites the general principles of renting one’s own vehicle to hired drivers, owner requesting the vehicle during an intervening time based on current location and estimated arrival time of the vehicle, and limiting/controlling the hired drivers’ authorization with respect to the vehicle.  As similarly analyzed above in Step 2A Prong 2, the additional claim elements fail to amount to significantly more than the abstract idea, because they simply serve to implement the abstract idea, adding the words “apply it” (or an equivalent) with the abstract idea. See MPEP 2106.05(f).  Whether considered individually or in combination, the additional claim elements here do 
	Patentable subject matter eligibility analysis concludes.  Claim 1 is rejected under 35 U.S.C. 101 as it is not directed to patent eligible subject matter.

	Regarding Claims 2 and 4-13, the claims and their respective limitations merely further narrow the abstract idea of Claim 1.
Step 1: Claims 2 and 4-13 are directed to a process.
Step 2A Prong 1: Claims 2 and 4-13 further narrow the abstract idea of Claim 1, and would therefore also fall into the same groupings of “certain methods of organizing human activity”, abstract idea, identified in Claim 1 above.
Claim 2 recites limitations further defining the driver authorization to operate the vehicle.
Claim 4 recites limitations further including the abstract idea of profit sharing.
Claim 5 recites limitations further defining the ride operation priorities.
Claim 6 recites limitations further defining the ride operation priorities.
Claim 7 recites limitations further defining the ride operation priorities.
Claim 8 recites limitations further defining the ride operation start and stop locations.
Claim 9 recites limitations further including the abstract idea of displaying information.
Claim 10 recites limitations further including the abstract idea of displaying information.
Claim 11 recites limitations further including the abstract idea of displaying information.
Claim 12 recites limitations further defining the driver results.
Claim 13 recites limitations further defining restricting the driver operations, and further driver selection.
Step 2A Prong 2 and Step 2B: Claims 2 and 4-13 recite no further additional elements beyond further narrowing the abstract ideas of Claim 1.  Therefore, the analyses (“apply it”) would be substantially the same as independent Claim 1.
Accordingly, Claims 2 and 4-13 are rejected under 35 U.S.C. 101 as they are not directed to patent eligible subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 5-7, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Doinoff (US Pat. App. Pub. No. US 20090177502 A1), in view of Kelly (“Rent a car, drive for Uber”, 06/02/2015), Mahvi (US Pat. App. Pub. No. US 20030036823 A1), Sweeney (US Pat. App. Pub. No. US 20150161554 A1), Lin (US Pat. App. Pub. No. US 20070197231 A1), and Abbas (US Pat. App. Pub. No. US 20180060827 A1).
	Regarding Claim 1, “[a] computer-implemented method, comprising”
	Doinoff teaches “in a system comprising a memory to store computer-executable instructions and a processor to execute the computer-executable instructions” (“…disk storage device having means for reading a coded set of program instructions on a computer readable medium which may be loaded into main memory and executed by the central processing unit (CPU)…” (Doinoff [0153]) and “…server computer such that the server computer is programmed or adapted to perform the methods and functions described…” (Doinoff [0156])).
	Doinoff teaches “coordinating with a driver to operate a vehicle having an owner separate from the driver, the operation of the vehicle including a first ride and a second ride requested by the owner” (“…matching drivers with customers seeking to hire a driver facilitates contact between a customer and a driver, wherein a customer typically (although not necessarily) is an individual having a vehicle, and desiring to hire a driver to drive the individual in the individual's vehicle on one or more vehicle trips…” (Doinoff [0017])).
	Doinoff does not teach, but Kelly teaches “providing authorization for the driver to operate the vehicle for hire by one or more third parties during a time interval between the first ride and the second ride” (“…lets individuals rent out their personal cars to anyone who wants to work as a driver for Uber, Lyft or any other ride-sharing service…” (Kelly [Para. 2])).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).  Doinoff teaches methods for arranging hiring drivers to drive vehicle owners using the owner’s vehicle (Doinoff [Abstract]).  Kelly teaches owners renting out their vehicles to drivers to operate for a ride-sharing service (Kelly).  If would be within the capabilities of one skilled in the art, at time of filing, to implement Kelly’s owner vehicle rental onto Doinoff’s hired drivers.  Doinoff illustrates circumstances where vehicle owners cannot safely operate their vehicles, such as “elderly, sick or infirm persons, may wish to obtain the services of a driver for transportation” (Doinoff [0012]).  Similarly, Kelly demonstrates its method’s benefits as “let[ting] regular people rent out their cars when they're not using them” (Kelly [Para. 7]).  One skilled in the art, at time of filing, would recognize the results of the combination were predictable.
	Doinoff and Kelly do not teach, but Mahvi teaches “geographically limiting, by the system, the authorization to operate the vehicle for hire by the one or more third parties during the time interval based on a location of the second ride requested by the owner” (“…allows a vehicle owner to control the area in which another operator may operate the vehicle and/or control the time and date when another person may operate the vehicle…” (Mahvi [0009]) and “…allows a vehicle owner to prevent ignition of the vehicle if the number of passengers exceeds a preset maximum and/or the time and the date of an attempted vehicle ignition is outside a predetermined range…” (Mahvi [0010])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Mahvi with that of Doinoff and Kelly.  “Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art” is an indicia of KSR; MPEP 2143).  As established above, Doinoff and Kelly function together for owners renting vehicles to drivers to operate for hire (Doinoff [Abstract], Kelly).  Mahvi teaches methods for controlling conditions for use and operation of a vehicle (Mahvi [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Mahvi’s vehicle control onto Doinoff and Kelly.  Mahvi seeks to address the issue where “vehicle monitoring and control system that communicates with and can instruct the various modules of the vehicle to allow the vehicle owner to control the vehicle in a precise manner” (Mahvi [0007]).   Similarly, an owner, in Doinoff and Kelly’s situation, would also logically wish to limit the specific manner of how a driver operates the owner’s vehicle.  One skilled in the art, at time of filing, would recognize the results of the combination were predictable.
Doinoff, Kelly, and Mahvi do not teach, but Sweeney teaches “automatically accepting or rejecting a request for a hired ride of the vehicle by the one or more third parties based on the geographical limitation” (“…selected driver's application can automatically accept the invitation (as the driver previously agreed to provide ride share services by specifying the ride share vehicle type)…” (Sweeney [0094]) and “…a pool of candidate drivers is determined within the geographic region that can fulfill one or more of the transport requests within a threshold duration of time…” (Sweeney [0022])).  “A pool of candidate drivers” would automatically exclude those cannot geographically fulfill the request, and thus is equivalent to “automatically rejecting a request”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Sweeney with that of Doinoff, Kelly, and Mahvi.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Doinoff, Kelly, and Mahvi function together for owners renting vehicles to drivers to operate for hire, with vehicle limitations (Doinoff [Abstract], Kelly, Mahvi [Abstract]).  Sweeney teaches methods for arranging transport services, coordinating for ride-sharing requests (Sweeney intelligent on-demand service dispatch system that optimizes the selection of a service provider for a user requesting an on-demand service” (Sweeney [0014]), and would greatly improve upon the for-hire vehicle profits.  One skilled in the art, at time of filing, would recognize the results of the combination were predictable.  This rationale to combine similarly applies to subsequent limitations taught by Sweeney.
	Sweeney further teaches “controlling, by the system, a first display screen to display a user interface for the owner of the vehicle based on the hired ride, wherein the user interface displays” (“…computing device includes a processor, memory resources, a display device (e.g., such as a touch-sensitive display device), one or more communication sub-systems (including wireless communication sub-systems), input mechanisms (e.g., an input mechanism can include or be part of the touch-sensitive display device)…” (Sweeney [0140]), “…instructions for operating the service application in order to display user interfaces can be stored in the memory resources of the computing device…” (Sweeney [0141]), and “…processor can provide a variety of content to the display by executing instructions and/or applications that are stored in the memory resources…” (Sweeney [0143])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Doinoff, Kelly, Mahvi, and Sweeney.  Please see previous limitation for combination analysis.  The rationale to combine is substantially similar to the previous limitation.  Furthermore, providing a user interface display further enhances the user experience.
Sweeney further teaches “a location of the driver during the hired ride” (“…system also determines a driver pool based on a service state of individual drivers, as well as the position information of the individual drivers (e.g., current location, destination location)…” (Sweeney [0032])).
	Doinoff, Kelly, Mahvi, and Sweeney do not explicitly teach, but Lin teaches “an estimated arrival time for an unplanned ride of the owner prior to receiving a request for the unplanned ride” user request for an estimate time of arrival to a user designated location. The method further includes a step of receiving wireless signals of geographic location data and real-time traffic condition data for the processor to determine a geographic location of the vehicle and the estimate time of arrival to the user designated location…” (Lin [0030])).  Lin’s “estimated time of arrival” is not contingent on a vehicle request, and therefore can occur “prior to receiving a request for the unplanned ride”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Lin with that of Doinoff, Kelly, Mahvi, and Sweeney.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Doinoff, Kelly, Mahvi, and Sweeney function together for owners renting vehicles to drivers to operate for hire, with vehicle restrictions, coordinating vehicle requests (Doinoff [Abstract], Kelly, Mahvi [Abstract], Sweeney [Abstract]).  Lin teaches determining current vehicle location and estimated arrival time to a passenger (Lin [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Lin’s arrival estimation onto Doinoff, Kelly, Mahvi, and Sweeney.  Lin’s embodiments “provide to a requester of a transportation service […] location and estimated arrival time of a taxi or a vehicle for hire and related information about that vehicle […for] both the taxi driver and the user of a wireless communication device are provided with information to better manage their time and schedule to minimize unnecessary wastes of time and resource” (Lin [0015]), as well as “an accurate estimate time of arrival of the expected incoming vehicles taking into considerations of the dynamic changing traffic conditions. Unnecessary wastes of time can be eliminated and better time management can be achieved” (Lin [0014]).  One skilled in the art, at time of filing, would recognize the results of the combination were predictable.  This rationale to combine similarly applies to subsequent limitations taught by Lin.
receiving the request for the unplanned ride via the user interface based on the displayed estimated arrival time” (“…matching drivers with customers seeking to hire a driver facilitates contact between a customer and a driver, wherein a customer typically (although not necessarily) is an individual having a vehicle, and desiring to hire a driver to drive the individual in the individual's vehicle on one or more vehicle trips…” (Doinoff [0017] and “…customer is provided with a driver request display to allow entry of a booking inquiry…” (Doinoff [0109])).  Under the broadest reasonable interpretation, “one or more vehicle trips” can include an “unplanned ride”, irrespective of user’s original intent.
	Lin further teaches “receiving the request for the unplanned ride via the user interface based on the displayed estimated arrival time” (“…installing a processor on the vehicle for receiving a wireless signal comprising a user request for an estimate time of arrival to a user designated location. The method further includes a step of receiving wireless signals of geographic location data and real-time traffic condition data for the processor to determine a geographic location of the vehicle and the estimate time of arrival to the user designated location…” (Lin [0030])).
	Doinoff, Kelly, Mahvi, Sweeney, and Lin do not teach, but Abbas teaches “restricting, based on the received request for the unplanned ride, the authorization for the driver such that the driver is not authorized to operate the vehicle for a third party of the one or more third parties until the driver has operated the vehicle to carry out the unplanned ride” (“…first user can enter a rule that calendar events entered by the first user should be given priority over calendar events created by the second user and/or the third user in the case of scheduling conflicts…” (Abbas [0026])).  “First user should be given priority” is equivalent to “driver is not authorized to operate the vehicle… until the driver has operated the vehicle to carry out the third ride”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Abbas with that of Doinoff, Kelly, Mahvi, Sweeney, and Lin.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Doinoff, Kelly, Mahvi, Sweeney, and Lin function together for owners renting vehicles to drivers to operate for hire, with vehicle restrictions, coordinating vehicle requests, and estimated vehicle arrival time (Doinoff [Abstract], Kelly, Mahvi [Abstract], Sweeney [Abstract], Lin [Abstract]).  Abbas teaches coordinating for vehicle requests, based on the vehicle location as well as priority rules (Abbas [Abstract], [0019]).  It is within the capabilities of one skilled in the art, at time of filing, to implement a user priority system onto Doinoff, Kelly, Mahvi, Sweeney, and Lin.  Abbas allows for “automatically evaluate the new event in view of previously scheduled calendar events” and “resolution of scheduling conflicts based on user inputs and/or prioritization rules” (Abbas [0019]).  Should contingencies arise, an owner would most likely prefer prioritized use of his/her own vehicle with respect to other users.  One skilled in the art, at time of filing, would recognize the results of the combination were predictable.
	Accordingly, Claim 1 is obvious over Doinoff in view of Kelly, Mahvi, Sweeney, Lin, and Abbas.

	Regarding Claim 2, Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas teach the limitations of Claim 1.
Abbas further teaches “wherein the operation of the vehicle further includes a third ride requested by the owner, and wherein the method further comprises providing the authorization for the driver to operate the vehicle for hire by the one or more third parties during a time interval between the second ride and the third rides” (“…first user can enter a rule that calendar events entered by the first user should be given priority over calendar events created by the second user and/or the third user in the case of scheduling conflicts…” (Abbas [0026]) and “…receiving, at a first processor, a first request for a vehicle to travel to a location…” (Abbas [0003])).  “First request” is equivalent to “requested by the owner”.

Accordingly, Claim 2 is obvious over Doinoff in view of Kelly, Mahvi, Sweeney, Lin, and Abbas.

Regarding Claim 5, Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas teach the limitations of Claim 1.
Abbas further teaches “during the time interval between the first ride and the second ride requested by the owner, receiving the request for the unplanned ride from the owner to occur during the time interval” (“…receiving, at a first processor, a first request for a vehicle to travel to a location…” (Abbas [0003])).  Under the broadest reasonable interpretation, “a first request” can include an “unplanned ride”, irrespective of user’s original intent.
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
Abbas further teaches “upon completion of the unplanned ride, restoring the authorization for the driver for a remainder portion of the time interval” (“…request confirmer adds the new vehicle request to the vehicle calendar of the database. After the new vehicle request has been added to the vehicle calendar, the scheduler directs the vehicle to fulfill the request at the scheduled time…” (Abbas [0076]) and “…scheduler includes a vehicle controller to direct the vehicle to fulfill one or more vehicle requests based on the schedule of the vehicle as stored in the vehicle calendar…” (Abbas [0077])).  “Adds the new vehicle request to the vehicle calendar” in combination with “fulfill… vehicle requests based on the schedule… as stored” is equivalent to “restoring the authorization”; upon completion of the “new vehicle request”, the system then would go on to “fulfill… vehicle requests based on the restoring the authorization” to the original scheduled operations.
Accordingly, Claim 5 is obvious over Doinoff in view of Kelly, Mahvi, Sweeney, Lin, and Abbas.

Regarding Claim 6, Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas teach the limitations of Claim 5.
Abbas further teaches “wherein the driver is presently carrying out the hired ride for the third party when the request for the unplanned ride is received from the owner of the vehicle, and wherein restricting the authorization for the driver does not affect the hired ride presently carried out” (“[i]f the conflict analyzer determines that the vehicle will not be able to arrive at the intended location at by the scheduled start time, end time, or arrival buffer time for the calendar event (or within a predetermined threshold of the start time, end time, or arrival buffer time) due to, for example, the estimated travel time of the vehicle to reach the location, the conflict analyzer identifies the new vehicle request as a conflict in view of one or more previously scheduled events…” (Abbas [0066]) and “…request confirmer sends the user an adjusted arrival time for the vehicle based on a next time that the vehicle is available as determined by the scheduler in view of the vehicle schedule stored in the vehicle calendar and the analysis performed by the conflict analyzer…” (Abbas [0069]).  “Identifies the new vehicle request as a conflict” in combination with “sends the user an adjusted arrival time” is equivalent to “restricting the authorization for the driver does not affect said the hired ride presently carried out”.
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.  Furthermore, respecting the current ride in progress adds additional possible priority rules for the owners and drivers.
Claim 6 is obvious over Doinoff in view of Kelly, Mahvi, Sweeney, Lin, and Abbas.

Regarding Claim 7, Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas teach the limitations of Claim 1.
Abbas further teaches “receiving a request for a third party ride by the one or more third parties during the time interval” (“…a request receiver to receive a first request for a vehicle to travel to a first location from a first processor and a second request for the vehicle to travel to a second location from a second processor…” (Abbas [0005])).  “Second request” is equivalent to “request… by third parties”.
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.  Abbas allows for “first user enters an amount of time in the arrival buffer field to indicate how far in advance of the start time and/or the end time the first user wants the vehicle to arrive to drive the first user to the event location and/or pick up the first user from the event location” (Abbas [0032]).  Implementing buffer window would allow for owners to more comprehensively arrange for use of their own vehicles, to ensure they would always have available vehicle access with personally comfortable buffered availability.  The rationale for combine for the subsequent limitation, taught by Abbas, is substantially similar to this limitation.
Abbas further teaches “automatically rejecting the request, based on determining that, after carrying out the third party ride, the vehicle would not be able to arrive in time to carry out the second ride” (“…conflict analyzer determines whether there is a conflict between the new vehicle request and previously scheduled vehicle requests stored in the database and the vehicle calendar… conflict analyzer compares the new vehicle request data to previously scheduled requests within a threshold time period before and/or after the start or end times of the calendar event for the new vehicle request…” (Abbas [0056])).
Accordingly, Claim 7 is obvious over Doinoff in view of Kelly, Mahvi, Sweeney, Lin, and Abbas.

Regarding Claim 10, Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas teach the limitations of Claim 1.
Abbas further teaches “the user interface further displays a next scheduled ride of the owner” (“…enable a user to view the schedule of the vehicle to determine when the vehicle is available for one or more trips…” (Abbas [0018]) and “FIG. 5 illustrates a fourth example screen of the example GUI associated with the first mobile device of FIG. 1 for viewing calendar events created by the first, second, and/or third users…” (Abbas [0049], [Figure 5])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.  This rationale to combine similarly applies for the following limitation.
Abbas further teaches “display a user interface on the status window to edit a ride schedule of the owner” (“…user application associated with the user devices used to generate the vehicle request displays the conflict settlement prompt(s) to alert the user(s) of conflicts between vehicles requests, changes in the arrival times of the vehicle, ridesharing options, etc. In response, the users can provide inputs to the user application to confirm or reject the conflict settlement prompts. For example, a user can reject an adjustment to the vehicle arrival time by cancelling the calendar event via the cancel button of the first example screen of FIG. 2…” (Abbas [0106], [Figure 2])).
Accordingly, Claim 10 is obvious over Doinoff in view of Kelly, Mahvi, Sweeney, Lin, and Abbas.

Regarding Claim 11, Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas teach the limitations of Claim 1.
Doinoff further teaches “controlling the first display screen to” (“[u]pon successful login or registration, a customer home page is generated for display on the customer's user terminal (seen in FIG. 14). The customer is given access to functions such as editing a customer profile (at 1305), entering and managing booking requests to hire a driver (at 1307), conducting payment transactions (at 1309), or other functions…” (Doinoff [0103], [Figure 14])).
	Doinoff further teaches “receive a user selection that corresponds to selection of an origin point, a destination point, and a desired time for an owner ride of the vehicle” (“…customer enters a booking inquiry by entering a date and time period for which the customer desires to hire a driver, along with a zip code or other geographic information indicating where the driver services are needed, and the booking inquiry is submitted to the system…” (Doinoff [0110]) and “[w]ith driver service areas defined by zip codes in which a driver agrees to provide service, customers may enter pick-up and drop-off zip codes to filter a list of available drivers, identifying those drivers with a service area that encompasses the customer pick-up and drop-off points…” (Doinoff [0092])).
Doinoff further teaches “display a plurality of driver results for the owner based on the received user selection” (“…receive customer booking inquiries from customer, determine and deliver to a customer a list of available drivers corresponding to a booking inquiry…” (Doinoff [0020])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
Accordingly, Claim 11 is obvious over Doinoff in view of Kelly, Mahvi, Sweeney, Lin, and Abbas.

	Regarding Claim 13, Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas teach the limitations of Claim 1.
	Mahvi further teaches “receiving information of a plurality of restrictions on usage of the vehicle by the driver, wherein the plurality of restrictions includes at least one of a restriction on a specific pickup location, a restriction on usage of a specific area of the vehicle, or a restriction on usage of a specific vehicle feature of the vehicle, wherein the specific vehicle feature includes at least one of an air conditioning system or an audio system” (“…a system for imposing various conditions on the operation of a vehicle. The conditions may involve, but are not limited to, allowable areas of travel, acceptable times and dates, permissible occupant loads, operator alcohol consumption, and maximum vehicle speed…” (Mahvi [0002]) and “…conditional check may be implemented in software, hardware, and/or may be a simple electrical limiter which restricts the audio output to a predetermined maximum. If the user specified volume is under the predetermined maximum, the volume is set and the algorithm repeats when the user specifies another volume level. If, however, the user specified volume exceeds the predetermined maximum, the output is limited to the predetermined maximum and the algorithm repeats when the user specifies another volume level…” (Mahvi [0068])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.  This rationale to combine similarly applies to all subsequent limitations.
	Doinoff further teaches “controlling the first display screen to display a plurality of driver results for the owner based on the received information of the plurality of restrictions” (“[d]river profile information may include… driver qualification information (such as driver's license information including license number and state, valid or expiration dates, endorsements or limitations, and the like), information that may be helpful to a customer in selecting a driver for hire…” (Doinoff [0074])).
	Sweeney further teaches “controlling the first display screen to display a plurality of driver results for the owner based on the received information of the plurality of restrictions” (“…the driver select can utilize one or more rules for selecting drivers for individual transports. The rules can further define optimization, or alternatively provide a limit, constraint, or filter on the determination of the driver. In one implementation, the rules can be predetermined and provided in a rules database…” (Sweeney [0054])).
Accordingly, Claim 13 is obvious over Doinoff in view of Kelly, Mahvi, Sweeney, Lin, and Abbas.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Doinoff, Kelly, Mahvi, Sweeney, Lin, Abbas, in view of Munroe (How Much of Fare Do Taxi Drivers Keep?” 06/28/2018).
	Regarding Claim 4, Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas teach the limitations of Claim 1.
	Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas do not explicitly teach, but Munroe teaches “allocating revenue from the hire of the vehicle by the one or more third parties to both the driver and the owner” (“[i]f you lease [taxi], you must pay a daily rate out of your incoming fares… [s]ome companies take a percentage of your fare instead of a flat-rate lease payment…” (Munroe [p. 1])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Munroe with that of Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas function together for owners renting vehicles to drivers to operate for hire, with vehicle restrictions, coordinating vehicle requests, estimated vehicle arrival time, and prioritized users (Doinoff [Abstract], people rent out their cars when they're not using them”, it would be logical for there to be a profit sharing amongst the owners and those drivers renting the owners’ vehicles operating the vehicles for hire.  One skilled in the art, at time of filing, would recognize the results of the combination were predictable.
	Accordingly, Claim 4 is obvious over Doinoff, Kelly, Mahvi, Sweeney, Lin, Abbas, in view of Munroe.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Doinoff, Kelly, Mahvi, Sweeney, Lin, Abbas, in view of AmRide (“How AmRide Works”, 07/30/2017).
	Regarding Claim 8, Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas teach the limitations of Claim 1.
	Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas do not teach, but AmRide teaches “wherein the second ride has a destination that is the same as an origin point of the first ride, such that passengers of both the first ride and the second ride return to where the passengers began” (“[w]e drive you in your car to a destination and back…” (AmRide [Personal Driver section])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from AmRide with that of Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas function together for owners renting vehicles to drivers to operate for hire, with vehicle restrictions, coordinating vehicle requests, estimated vehicle arrival time, and prioritized users (Doinoff [Abstract], 
	Accordingly, Claim 8 is obvious over Doinoff, Kelly, Mahvi, Sweeney, Lin, Abbas, in view of AmRide.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Doinoff, Kelly, Mahvi, Sweeney, Lin, Abbas, in view of Narayan (US Pat. App. Pub. No. US 20180322790 A1).
Regarding Claim 9, Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas teach the limitations of Claim 1.
	Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas do not teach, but Narayan teaches “controlling a second display screen to: display a map window and a direction window for the driver” (“…the driver may be provided, by a display on the driver device, with additional information about the next ride on the schedule…” (Narayan [0027]), “…server computing devices computing devices may include software and hardware modules, sequences of instructions, routines, data structures, display interfaces, and other types of structures that execute one or more server computing devices computer operations…” (Narayan [0033]), and “…a graphical user interface, which provides a driver with information related to upcoming rides... may further include an information box, which provides information about the next ride, including information about the amount of time before the next third party rider pickup is to occur, a map that includes an indicator showing the current location of the driver's vehicle…” (Narayan [0038], [Figure 4])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Narayan with that of Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas function together for owners renting vehicles to drivers to operate for hire, with vehicle restrictions, coordinating vehicle requests, estimated vehicle arrival time, and prioritized users (Doinoff [Abstract], Kelly, Mahvi [Abstract], Sweeney [Abstract], Lin [Abstract], Abbas [Abstract]).  Narayan teaches methods for drivers to receive information regarding the third-party rider, as well as relaying real-time status information to the ride requestor (Narayan [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Narayan’s driver information interface onto Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas.  As the Narayan display interface “may receive or provide the driver with additional information about the dropoff conditions. The additional information may include a contact party to whom custody of the third party rider should be entrusted, a description of the contact party, an average speed of the ride, a distance covered by the ride, and a status indicator showing that the destination has been reached” (Narayan [0035]).  This offers comprehensive information for the driver, and improves upon Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas, by further facilitating for enhanced ride-sharing operations by providing the driver of all pertinent information.  One skilled in the art, at time of filing, would recognize the results of the combination were predictable.
Narayan further teaches “display an alert window on the map window indicating an owner ride request from the owner, a location of the owner, and the estimated arrival time for the vehicle to reach the location of the owner” (“[g]raphical user interface may further include an information box additional information about the new pickup request… may include a time for the pickup (or ASAP—as soon as possible), an estimated time of arrival for the driver…” (Narayan [0043], [Figure 5])).
	Accordingly, Claim 9 is obvious over Doinoff, Kelly, Mahvi, Sweeney, Lin, Abbas, in view of Narayan.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Doinoff, Kelly, Mahvi, Sweeney, Lin, Abbas, in view of Shoham (US Pat. App. Pub. No. US 20170365030 A1).
Regarding Claim 12, Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas teach the limitations of Claim 11.
	Doinoff further teaches “wherein each driver result of the plurality of driver results comprises a driver picture, information on a driver location, a driver rating, and a total number of previous driver trips” (“…driver profile display may include profile information such as the driver's name, licensing information, a photograph of the driver, a summary of the driver's background check or driving record, and other information that may be relevant to the driver's evaluation of the driver…” (Doinoff [0116]), “…driver's profile display includes a driver rating field. The driver rating field may include an entry dialog box or the like for entry of a driver rating (such as a rating on a 1-5 scale of bad to good impressions) and customer comments. Additionally, the driver rating field provides the customer with a view of driver ratings submitted by other customers…” (Doinoff [0118]), and “…search of driver availability and service area data to identify registered drivers who are available for hire during the requested time and whose working area includes the customer's requested area or location…” (Doinoff [0111])).
	Sweeney further teaches “wherein each driver result of the plurality of driver results comprises a driver picture, information on a driver location, a driver rating, and a total number of previous driver trips” (“…service state can be determined from system tracking assignments, routes and availability of the respective drivers. The driver devices can also provide location information about the driver along with a driver's identifier (ID), the current location of the driver (which can be determined by a GPS component of the driver's device) and/or the destination location of the driver.…” (Sweeney [0040])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.  Furthermore, respecting the current ride in progress adds additional possible priority rules for the owners and drivers.
	Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas do not explicitly teach, but Shoham teaches “wherein each driver result of the plurality of driver results comprises a driver picture, information on a driver location, a driver rating, and a total number of previous driver trips” (“…driver information may include name, nickname, profile photo, ratings, number of previous rides, and contact information of the driver…” (Shoham [0032]) and “…a map indicating locations involved in the ride, such as the current location of the user and the vehicle, the pick-up and drop off location, and the desired destination, etc…” (Shoham [0116])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Shoham with that of Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas function together for owners renting vehicles to drivers to operate for hire, with vehicle restrictions, coordinating vehicle requests, estimated vehicle arrival time, and prioritized users (Doinoff [Abstract], Kelly, Mahvi [Abstract], Sweeney [Abstract], Lin [Abstract], Abbas [Abstract]).  Shoham teaches vehicle ridesharing management (Shoham [Abstract].  It would be within the capabilities of one skilled in the art, at time of filing, to implement Shoham’s ridesharing management onto Doinoff, Kelly, Mahvi, Sweeney, Lin, and Abbas.  Shoham’s embodiments allow for “provide efficient ridesharing management, enhanced flexibility and user experience, and optimal vehicle utilization” (Shoham [0004]).  Furthermore, additional considerations involving more driver profile information would further optimize the ridesharing management, and enhance the user experience.  One skilled in the art, at time of filing, would recognize the results of the combination were predictable.
	Accordingly, Claim 12 is obvious over Doinoff, Kelly, Mahvi, Sweeney, Lin, Abbas, in view of Shoham.


Response to Arguments
The following addresses Remarks/Arguments raised in Applicant’s Reply filed/received 04/29/2021.
Rejection under 35 U.S.C. 101
Applicant's arguments, p. 9-12, have been fully considered but they are not persuasive.  Please refer to Sec. 101 Rejections of this Office Action for more details.
Applicant asserts Claim 1, as currently presented, does not recite an abstract idea under Step 2A Prong 1.  Examiner respectfully disagrees.  As analyzed above, Claim 1 recites the general principles of renting one’s own vehicle to hired drivers, owner requesting the vehicle during an intervening time based on current location and estimated arrival time of the vehicle, and limiting/controlling the hired drivers’ authorization with respect to the vehicle.  Applicant Specification specifically describes a similar abstract idea, as the Invention is for “a system by which a driver can provide a chauffeur service for a vehicle owner, and then use the owner's vehicle to provide a ride share service to third parties” (Specification [0002]).
Applicant asserts Claim 1, as currently presented, sufficiently integrates the abstract idea into a practical application under Step 2A Prong 2.  More specifically, Applicant asserts the “controlling… display screen” demonstrates sufficient integration.  Examiner respectfully disagrees.  Controlling a 
Spec [0030]: “…a driver navigation screen 400 that includes both map 402 and direction 404 windows to guide the driver on a hired ride…”
Spec [0031]: “…an alert window 406 appears on the screen 400 informing the driver of the owner ride's location and estimated time…”
Spec [0033]: “…driver selection screen 500 that may be presented to the owner based on input preferences for a driver…”
As illustrated, the screen, and controlling such screens, are additional elements that help implement the abstract idea of Applicant’s Invention.  The screens, as currently presented, function to achieve “a system by which a driver can provide a chauffeur service for a vehicle owner, and then use the owner's vehicle to provide a ride share service to third parties” (Spec [0002]), an abstract idea.  As currently presented, Applicant’s Invention is not focused on the technology behind display screens, as this represents a tangential element in the Invention.  Instead, the Invention focuses on hired drivers and ride share service.  Mere automation of manual processes is not sufficient to show an improvement in computer functionality.  Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017); MPEP 2106.05(a).  Gathering and analyzing information using conventional techniques and displaying the result is not sufficient to show an improvement to technology.  TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614-15 (Fed. Cir. 2016); MPEP 2106.05(a).
	Applicant asserts Claim 1, as currently presented, amounts to “significantly more” than the abstract idea.  Examiner respectfully disagrees, for reasons significantly similar to those analyzed in Step 2A Prong 2.
	Examiner respectfully maintains Sec. 101 Rejections.
Rejections under 35 U.S.C. 103
moot.  Applicant has amended the claims, and the scope of the claims has changed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180260787 A1: Provisioning rideshare services based on preference data.
US 20140052371 A1: Vehicle tracking via GPS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIBO WU CHEN whose telephone number is (571)272-5904.  The examiner can normally be reached on M-F 08:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY P ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MEIBO W CHEN/Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628